DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/09/2022 has been entered.
Response to Amendment
The amendments filed on 01/09/2022 have been accepted and entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  “bucket-shaped rotors” in line 22 of claim 1 should read “bucket-shaped rotor cavities” for consistency with the specification (p. [0023]).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-6 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Garavoglia et al. (US 20170059207 A1) hereinafter referred to as Garavoglia.
Regarding claim 1, Garavoglia teaches a two-port hydrodynamic heater (¶ [0032]) comprising:
a hydrodynamic heater having a generally toroidal-shaped hydrodynamic chamber (Fig. 2, toroidal-shaped hydrodynamic chamber 32) operable for heating a fluid present within the hydrodynamic chamber(¶ [0033]); said hydrodynamic chamber enclosed within a housing (Fig. 2, housing 34); said two-port hydrodynamic heater including an inlet passage (Fig. 2, inlet passage 38) having an inlet port (Fig. 2, inlet port 40) for receiving a stream of fluid from an external source; and an outlet passage (Fig. 2, outlet passage 42) having an outlet port (Fig. 2, outlet port 44) operable for discharging a stream of heated fluid from the hydrodynamic heater (¶ [0006]); said inlet passage fluidly connecting said hydrodynamic chamber to an external fluid source (¶ [0006]); said outlet passage providing a fluid outlet for outputting a stream of heated fluid generated by the two-port hydrodynamic heater (¶ [0033]); said hydrodynamic chamber further including a stator (Figs. 2-4, stator 50) fixedly attached to the housing (housing 34; ¶ [0036]) and a coaxially aligned rotor (rotor 52, ¶ [0036]) mounted on a drive shaft (drive shaft 54) for concurrent rotation therewith about an axis of rotation relative to the stator and housing (¶ [0036]); said stator and rotor each include an annular cavity (Figs. 2-4, annular cavity 54) which together define the hydrodynamic chamber (¶ [0036]); said rotor having a plurality of rotor blades (Figs. 2-3, rotor blades 62) arranged circumferentially within an annular cavity of the rotor (¶ [0037]); said rotor blades extending generally radially outward relative to the axis of rotation and extend axially inward toward a center of the hydrodynamic chamber from an interior back wall of said rotor to a front face of the rotor located immediately adjacent said stator; said rotor blade having a leading edge located adjacent the stator; the rotor blades inclined in a direction opposite a direction of rotation of the rotor from said 
said hydrodynamic heater inlet port in continuous fluid communication with said hydrodynamic outlet port via a bypass passage (Figs. 9-12, bypass fluid pump 188 connects outlet 42 to inlet 38; ¶ [0083]);
said hydrodynamic chamber operable to selectively heat a fluid present within an interior region of the hydrodynamic chamber when operating the hydrodynamic heater (abstract); and,
an inlet fluid flow metering device having an inlet fluidly connected to the hydrodynamic heater inlet port and an outlet fluidly connected to the hydrodynamic chamber inlet port (¶ [0043]).
Regarding claim 3, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia further teaches wherein the hydrodynamic chamber outlet port is located a radial distance from the axis of rotation that is greater than a radial distance between the hydrodynamic chamber inlet port and the axis of rotation (Fig. 2, outlet port 100 is radially further from axis of rotation 56 than inlet port 96).
Regarding claim 4, Garavoglia teaches The hydrodynamic heater of claim 1, and Garavoglia further teaches further comprising a heat exchanger (Fig. 21, heat exchanger 246) located adjacent a back surface of the rotor (back surface 254), a wall of the heat exchanger and the back surface of the rotor at least partially defining a fluid cavity operable to transfer heat from the hydrodynamic chamber to the heat exchanger (cavity 252).
Regarding claim 5, Garavoglia teaches the hydrodynamic heater of claim 4, and Garavoglia further teaches wherein the heat exchanger further includes a heat exchanger inlet port (Fig. 21, inlet port 248) fluidly connected to the hydrodynamic heater inlet port (see inlet port 238 is connected to heater inlet port through passage 38) and a heat exchanger outlet port fluidly connected to the hydrodynamic heater outlet port (see outlet port 250 connected to fluidly connected to heater outlet port).
Regarding claim 6, Garavoglia teaches the hydrodynamic heater of claim 4, and Garavoglia further teaches wherein the wall of the heat exchanger includes one or more heat transfer enhancing devices (¶ [0120]).
Regarding claim 9, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia further teaches wherein the metering device includes a fixed fluid thru-flow area that remains substantially open when operating the hydrodynamic chamber (¶ [0046]).
Regarding claim 10, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia further teaches wherein the hydrodynamic chamber outlet port is located along an interior back wall of the stator (¶ [0042]).
Regarding claim 11, Garavoglia teaches the hydrodynamic heater of claim 1, and Garavoglia further teaches wherein the fluid metering device is continuously open to allow fluid to pass through the fluid metering device when operating the hydrodynamic chamber (¶ [0046]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                         

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762